                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


DEON EUGENE BROWN, SR.,

        Petitioner,

v.                                                                    No. 1:19-cv-01147-JDB-jay

UNITED STATES OF AMERICA,

        Respondent.


     ORDER DENYING REQUEST FOR SENTENCE REDUCTION WITHOUT PREJUDICE,
        DIRECTING PETITIONER TO FILE § 2255 PETITION ON OFFICIAL FORM,
                                    AND
                  DIRECTING CLERK TO MAIL OFFICIAL FORM


        On July 19, 2019, Petitioner, Deon Eugene Brown, Sr., filed a pro se habeas corpus petition

(the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry 1.) Petitioner alleges that his

sentence should be vacated because his attorney provided ineffective assistance. (Id. at PageID 1-

2.) He also requests a reduction in his sentence under 18 U.S.C. § 3582(c). (Id.)

        Petitioner is advised that a request for relief under 18 U.S.C. § 3582(c) must be filed

separately in his criminal case, United States v. Brown, No. 1:16-cr-10060-JDB-6 (W.D. Tenn.),

and cannot be combined with his Petition. His request under 18 U.S.C. § 3582(c) is therefore

DENIED without prejudice to refile in his criminal case.

        A § 2255 petition “must substantially follow either the form appended to [the § 2255 Rules]

or a form prescribed by a local district-court rule.” Rule 2(c) of the Rules Governing Section 2255

Cases in the United States District Courts (the “§ 2255 Rules”). This district uses the form

promulgated by the Administrative Office of the United States Courts. Petitioner did not use the
Court’s official form. A completed official form will enable the Court to review the issues raised

by Petitioner in an efficient manner.

       Therefore, Petitioner is ORDERED to file an amended § 2255 petition on the official form

within twenty-eight (28) days of the date of entry of this order. If Petitioner needs additional time

to comply with this order, he may file a motion seeking an extension of time on or before the due

date for his submission.

       Failure to comply with any requirement of this order in a timely manner will result in

dismissal of this action without prejudice for failure to prosecute. See FED. R. CIV. P. 41(b).

       The Clerk is DIRECTED to mail Petitioner the official § 2255 form.

       IT IS SO ORDERED this 2nd day of August, 2019.


                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE




                                                 2
